Title: To Alexander Hamilton from John Foncin, 28 October 1803
From: Foncin, John
To: Hamilton, Alexander



New-york 28th. October 1803.
Sir

Having been favored by General Lafayette with a letter for you, I greatly desired to present you my respects; and indeed I was very much disapointed, when I did hear at your country house that you were absent. however as I come again in this country, with a firm resolution never to return to Europa, I hope that I Shall have the honor to be once introduced to you; and as I have Served with zeal the united States, while I have built the forts of Baltimore and Boston, under the qualification of a Colonel, I hope that the hon. Secretary of war will again give me Some employment; especially my desire of being useful having induced me to carry from France the whole instruction which belongs to the line of an Engineer. But I want recommendations; and as not one in the military Business may have So great an influence as yours, Sir, I instantly beg this distinguished favor. if you be So Kind as to grant it to me, I Shall be very Happy to receive your letter at Mr. Francis Breuil’s at Philadelphia. This Gentleman will know my direction at washington, where I design to go on next week.
I am with great respect   Sir   your most humble and obedient Servant

John Foncin

